                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI

 RANDALL LEE DALTON, et al.,                    )
                                                )
                        Plaintiffs,             )
                                                )
         v.                                     ) Case No. 17-04057-CV-C-NKL
                                                )
 MICHAEL BARRETT, et al.,                       )
                                                )
                        Defendants.             )

                            NOTICE OF APPEAL
              TO THE US COURT OF APPEALS FOR THE 8TH CIRCUIT

       Notice is hereby given that the Missouri Attorney General, the Intervenor/Defendant,

hereby appeals to the United States Court of Appeals for the 8th Circuit from an order entered in

this action on the 12th day of July, 2019.

                                             Respectfully submitted,

                                             ERIC S. SCHMITT
                                             Attorney General

                                             /s/ Jeremiah J. Morgan
                                             Jeremiah J. Morgan
                                              Deputy Attorney General – Civil Missouri
                                              Bar No. 50387
                                             Cristian M. Stevens
                                              Deputy Attorney General – Criminal
                                              Missouri Bar No. 48028
                                             Missouri Attorney General’s Office
                                             P.O. Box 899
                                             Jefferson City, MO 65102
                                             Phone: 573-751-3321; Fax: 573-751-9456

                                             ATTORNEYS FOR INTERVENOR                      THE
                                             MISSOURI ATTORNEY GENERAL




                                               1

         Case 2:17-cv-04057-NKL Document 242 Filed 07/26/19 Page 1 of 1
